Relator, Pearley Frazier, seeks a writ of mandamus commanding W. T. Lemaster and Toka Sanson, members of the board of ballot commissioners of Wayne county, and S. S. Plymale, clerk of the circuit court of said county and as such ex officio chairman of said board, to certify the name of relator on the ballot to be voted upon by the voters of Wayne county at the general election to be held November 8, 1932, as a candidate for clerk of the county court upon the independent democratic ticket.
Relator having been defeated at the last primary election as a candidate for the democratic nomination for clerk of the county court of Wayne county, thereafter circulated certificates among the voters of the county (allegedly) under sections 29 and 30, article 4, chapter 3, Code 1931; and having secured the required number of signatures thereto, on August 15th, filed the same with respondents. September 1st, respondents acted on the certificates by placing the name of *Page 651 
relator on the ballot as an independent democratic candidate for clerk of the county court of Wayne county; but rescinded their action eighteen days later.
Relator is not entitled to the relief sought because the statute requires the certificates to be filed with the clerk of the circuit court not later than the day preceding the date on which the primary election is held, and provides that no certificate shall be received after that time.
The writ is therefore denied.
Writ denied.